UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 11, 2006*
                             Decided November 8, 2006

                                       Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

No. 06-1446

TERRY MILES,                                   Appeal from the United States District
         Plaintiff-Appellant,                  Court for the Western District of
                                               Wisconsin
      v.
                                               No. 05 C 640
TREMPEALEAU COUNTY, et al.,
        Defendants-Appellees.                  John C. Shabaz,
                                               Judge.

                                     ORDER

       Terry Miles, a pro se litigant, sued various state defendants for violating his
right to due process and equal protection in retaliation for his efforts to expose the
sexual misconduct of Daniel Wineski, a police officer for the city of Whitehall,
Wisconsin. The district court dismissed the complaint with prejudice, concluding
that Miles failed to file a proper claim within the statute of limitations. We affirm.

      We begin by recounting the facts of Miles’s crusade to expose Wineski’s
misconduct as he tells them, drawing all inferences in his favor. See Mosely v. Bd.
of Educ., 434 F.3d 527, 533 (7th Cir. 2006). In 1988 or 1989, Miles became aware


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1446                                                                     Page 2

that Officer Wineski had a history of sexually assaulting young women in the
Whitehall community without any repercussions and he tried to alert the media.
Miles stopped his efforts in 1992 after a police informant threatened him with a
false drug charge and allegedly a friend of his had been sent to prison on false
charges. In October 1999 Miles reported a burglary of his home to the Whitehall
police only to have his version of the chain of events turned upside down: the
investigating officer prepared a police report that was entitled “domestic trouble;”
identified the victim as a person whom Miles suspected to have committed the
burglary; and included facts that the officer knew were false, all of which led to a
domestic violence restraining order being issued against Miles.

       From 2001 to 2004, Miles continued to pursue the investigation of the 1999
burglary and resumed his efforts to publicize Wineski’s misconduct. To expose
Wineski’s wrongdoings, Miles contacted everyone from the FBI to the media. In
response, Sheriff Randall Niederkorn of Trempealeau County, a defendant in this
case, informed reporters that Miles was “not mentally well,” and threatened him
with tickets, arrests and civil action if he continued his efforts. Miles’s efforts
eventually led to Wineski’s conviction for sexual assault in November 2004.

       Miles filed this complaint in November 2005, alleging that Trempealeau
County, its insurer, a state judge, certain Whitehall police officers, the Trempealeau
County sheriff and deputy sheriffs, and district attorneys violated his constitutional
rights by failing to investigate the October 1999 burglary. Miles separately moved
the district court to estop the defendants from raising the statute of limitations as a
defense because they prevented him from brining this action by “lying to the
plaintiff, concealing facts, [and] denying public records.”

       The district court dismissed his complaint. Initially, the court dismissed the
claims against the district attorneys and judge based on prosecutorial and judicial
immunity. Thereafter, the court deemed that Miles had failed to state a claim
against the remaining defendants, and further that any claims based on allegations
relating to events before 1999 were barred by Wisconsin’s six-year statute of
limitations. The court also determined the Miles failed to present any meritorious
reasons to toll the statute of limitations, and thus denied his motion.

       On appeal, Miles focuses on events after 1999 and argues that the district
court erred when determining that he had failed to state a due process or equal
protection claim within the statute of limitations. In particular, Miles notes that
the police and deputy sheriffs continued to stymie his burglary investigation from
2001 to 2004.

      While 42 U.S.C. § 1983 does not contain an express statute of limitations, a
federal court must adopt the forum state’s limitation period for personal injury
No. 06-1446                                                                   Page 3

claims and the correct statute of limitations for claims filed in Wisconsin is six
years, as set forth in Wis. Stat. § 893.53. See Wudtke v. Davel, 128 F.3d 1057, 1061
(7th Cir. 1997). A claim begins accruing from the date the plaintiff knew or should
have known that he sustained an injury, Barry Aviation Inc. v. Land O’Lakes
Municipal Airport Com., 377 F.3d 682, 688 (7th Cir. 2004), and “a later injury from
the same tortious act does not restart the running of the statute.” Fojut v. Stafl,
569 N.W.2d. 737, 739 (Wis. Ct. App. 1997) (quotations and citations omitted).

       The district court properly dismissed the equal protection and due process
claims on statute of limitations grounds. Miles bases these claims on the
uninvestigated burglary–claims that began to accrue on the date that Miles knew or
should have known that the burglary would remain uninvestigated. He alleged
that he knew that the “burglary would never get to court” as soon as the police
officer filed that false report in October 1999, and consequently the window of time
during the period he could have challenged the burglary investigation lapsed in the
month of October 2005.

       Miles argues that the district court erred when it dismissed his remaining
claims based on facts he alleged in his complaint that occurred after October 1999.
These facts include Sheriff Niederkorn’s threats to arrest Miles and his statement
to reporters that Miles was “not mentally well.” Under the Federal Rules of Civil
Procedure, a plaintiff must provide a “short and plain statement of his claim
showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(b)(2). The
complaint must put the defendant on notice of the claims and the grounds they rest
upon, along with “some indication . . . of time and place.” Thomson v. Washington,
362 F.3d 969, 970-71 (7th Cir. 2004). While it is true that a district court is not
“authorized to dismiss a complaint merely because it contains repetitious and
irrelevant matter,” Davis v. Ruby Foods, Inc., 269 F.3d 818, 820 (7th Cir. 2001), we
have emphasized that this rule “requires parties to make their pleadings
straightforward, so that judges and adverse parties need not try to fish a gold coin
from a bucket of mud.” United States v. Lockheed-Martin Corp., 328 F.3d 374, 378
(7th Cir. 2003). We have also noted that “dismissal of a complaint on the grounds
that it is unintelligible is unexceptionable.” Davis, 269 F.3d at 820.

       Miles’s rambling complaint is 28 pages long and does not reflect the dates
many of the alleged events occurred. While Miles alleged some facts that fall within
the statute of limitations, the complaint is so convoluted that it could not have
alerted the defendants to the matter contested. The district court dismissed much
of Miles’s complaint for failing to state a claim, but we affirm the dismissal on the
alternative ground that the complaint failed to meet the requirements of Rule 8 of
the Federal Rules of Civil Procedure.

                                                                      AFFIRMED